Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 1 of 8




              EXHIBIT D
    Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 2 of 8




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


 GEORGIA FIREFIGHTERS’ PENSION
 FUND, Individually and on Behalf of All
 Others Similarly Situated,

                       Plaintiff,              Case No. 4:20-cv-00576

       v.                                      District Judge Nancy F. Atlas

 ANADARKO PETROLEUM                            CLASS ACTION
 CORPORATION, R.A. WALKER,
 ROBERT G. GWIN, and ROBERT P.
 DANIELS,

                       Defendants.


 JOINT DECLARATION OF PAUL D’ABBRACCIO AND ALBERT FRATTALI
   IN SUPPORT OF THE MOTION OF EXCAVATORS UNION LOCAL 731
    PENSION AND WELFARE FUNDS AND IRON WORKERS DISTRICT
 COUNCIL (PHILADELPHIA AND VICINITY) RETIREMENT AND PENSION
           PLAN FOR APPOINTMENT AS LEAD PLAINTIFF
            AND APPROVAL OF SELECTION OF COUNSEL

      We, Paul D’Abbraccio and Albert Frattali, pursuant to 28 U.S.C. § 1746, declare as

follows:

      1.     We respectfully submit this Joint Declaration in support of Excavators Union

Local 731 Pension and Welfare Funds (“Local 731”) and Iron Workers District Council

(Philadelphia and Vicinity) Retirement and Pension Plan (“Iron Workers”)’s motion for

appointment as Lead Plaintiff in the above-captioned securities class action litigation

against Anadarko Petroleum Corporation (the “Company” or “Anadarko”) and certain of

the Company’s former executive officers.        We are informed of and understand the



                                           1
    Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 3 of 8




requirements and duties of the Lead Plaintiff imposed by the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”), including the selection and retention of counsel and

overseeing the prosecution of the Anadarko litigation. We each have personal knowledge

regarding the facts set forth in this Joint Declaration relating to the institution with which

we are associated.

       2.     I, Paul D’Abbraccio, am the Administrator of Local 731, and am authorized

to make this declaration on its behalf. Based in Queens, New York, Local 731 is a jointly

trusteed Taft-Hartley benefit fund that provides pension and other benefits for laborers

employed in the construction industry and other fields throughout the state. Local 731

manages approximately $1.7 billion in assets for the benefit of thousands of active and

retired participants. As set forth in the motion for appointment as Lead Plaintiff and

supporting papers, Local 731 incurred substantial losses on its investments in Anadarko

securities. Local 731 is a sophisticated institutional investor that understands, appreciates,

and accepts the duties and responsibilities with which a lead plaintiff is charged under the

PSLRA.

       3.     I, Albert Frattali, am a Co-Plan Administrator of Iron Workers, and am

authorized to make this Joint Declaration on its behalf.            Based in Philadelphia,

Pennsylvania, Iron Workers is a Taft-Hartley benefit fund that provides pension and other

benefits for certain construction workers, shipbuilders, and metal fabrication employees in

Philadelphia and the surrounding vicinity. Iron Workers is responsible for the retirement

income of these employees and their beneficiaries. Iron Workers manages approximately

$400 million in assets for the benefit of thousands of active and retired participants. As set



                                              2
    Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 4 of 8




forth in the motion for appointment as Lead Plaintiff and supporting papers, Iron Workers

incurred substantial losses on its investments in Anadarko securities. Iron Workers is a

sophisticated institutional investor that understands, appreciates, and accepts the duties and

responsibilities with which a lead plaintiff is charged under the PSLRA.

       4.     Local 731 and Iron Workers are strongly motivated to recover the significant

losses that we and the class suffered as a result of defendants’ violations of the federal

securities laws. Local 731 and Iron Workers’s principal goal in seeking to serve as Lead

Plaintiff in this case is to achieve the best possible recovery for the class from all culpable

parties. We believe that the prosecution of this fraud should be entrusted to institutional

investors that have a significant financial interest in the claims against defendants and are

committed to ensuring the litigation is litigated as zealously and efficiently as possible, in

accordance with their duties under the PSLRA.

       5.     Accordingly, Local 731 and Iron Workers reaffirm our commitment to

satisfying the fiduciary obligations that we will assume if appointed Lead Plaintiff,

including by conferring with each other and with our counsel regarding litigation strategy

and other matters, attending court proceedings, depositions, any settlement mediations, and

hearings as needed, and reviewing and authorizing the filing of important litigation

documents. Through these and other measures, Local 731 and Iron Workers will ensure

that the Anadarko securities litigation will be vigorously prosecuted consistent with the

Lead Plaintiff’s obligations under the PSLRA and in the best interests of the class, and will

seek to obtain the greatest possible recovery for the class.




                                              3
     Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 5 of 8




       6.     Local 731 and Iron Workers each determined that they could maximize the

class’s recovery by pooling their respective resources and experience and jointly seeking

appointment as Lead Plaintiff. After reviewing the allegations pleaded in the operative

complaint, which was developed and filed by Kessler Topaz Meltzer & Check, LLP

(“Kessler Topaz”), and consulting with their respective counsel, Local 731 and Iron

Workers each independently determined to seek joint appointment as Lead Plaintiff, and

subsequently approved the filing of a joint motion seeking their appointment as Lead

Plaintiff.

       7.     In exploring their potential leadership of this case, Local 731 and Iron

Workers expressed an interest in working with other sophisticated institutional investors in

seeking joint Lead Plaintiff appointment. We each believe that our partnership would

allow for their sharing of experiences and resources and would add substantial value to the

prosecution of the Anadarko litigation and benefit the class.

       8.     As part of an effort to formalize our leadership over this litigation, and to

begin implementing our strategy for prosecuting this litigation as Lead Plaintiff,

representatives of Local 731 and Iron Workers participated in a conference call in which

we discussed our respective funds’ losses arising from defendants’ misconduct, the claims

against the various defendants, and the procedures and protocols we would follow in jointly

prosecuting the case. During this call, Local 731 and Iron Workers also discussed: the

benefits the class would receive from the leadership of committed institutions with a history

of service under the PSLRA; our desire to maximize the recovery for the class; our interests

in prosecuting the case in a collaborative fashion; the measures we would employ to ensure



                                             4
    Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 6 of 8




that representatives of Local 731 and Iron Workers could discuss the prosecution of this

matter either with or without counsel; and ensuring that investors’ claims will be efficiently

and zealously prosecuted through our oversight of our proposed Lead Counsel, Cohen

Milstein Sellers & Toll PLLC (“Cohen Milstein”) and Kessler Topaz.

       9.     We understand that the PSLRA and courts throughout the country, including

courts in this District, have endorsed the appointment of small groups of institutional

investors to serve as lead plaintiff when the group is able to establish that its members are

able to oversee the litigation and their proposed lead counsel in an independent manner.

We intend to prosecute this litigation in such an independent and vigorous manner.

       10.    In addition to discussing our goals for the litigation, Local 731 and Iron

Workers recognized the importance of selecting qualified law firms to prosecute the

litigation, and that they do so in a cost-effective manner. With respect to our proposed lead

counsel, Cohen Milstein and Kessler Topaz, we believe that the class will benefit from

having law firms experienced in jointly litigating complex class action lawsuits.

       11.    Through our oversight of our proposed Lead Counsel, we are confident that

Cohen Milstein and Kessler Topaz will prosecute this litigation in a zealous and efficient

manner.


                     [REMAINDER INTENTIONALLY BLANK]




                                              5
Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 7 of 8




                                             of
  Case 4:20-cv-00576 Document 24-6 Filed on 04/20/20 in TXSD Page 8 of 8




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements relating to Iron Workers are trne and correct to the best of my knowledge.

Executed this   JQ1ay of April 2020.


Albert Frattali
Co-Plan Admi istra...,___
Iron Workers District Council (Philadelphia and Vicinity) Retirement and Pension Plan




                                                             •
